Citation Nr: 0309043	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  01-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
status post adenocarcinoma of the prostate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel






INTRODUCTION

The veteran had active service from October 1951 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDING OF FACT

The veteran's status post adenocarcinoma of the prostate is 
manifested by urinary frequency necessitating daytime voiding 
once approximately every 30 minutes, and episodes of bladder 
incontinence of such severity that the veteran would require 
wearing absorbent undergarments which must be changed more 
than four times per day.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for status post 
adenocarcinoma of the prostate have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7527 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records obtained by the 
RO are sufficient to resolve the matter in the veteran's 
favor.

II.  Factual background

The veteran sought service connection for prostate cancer in 
July 1997.  He had been rated as 10 percent disabled by 
benign prostatic hypertrophy since 1971.  Service connection 
for prostate cancer was granted in a September 1997 rating 
decision, and a 100 percent rating was assigned effective 
from May 1, 1997, under Diagnostic Code (DC) 7528.  Pursuant 
to regulations related to prostate cancer, the rating was 
proposed to be reduced and rated according to residuals six 
months following the completion of treatment.  38 C.F.R. §§ 
3.105(e), 4.115b, DC 7528, Note.  Radiation therapy was 
completed in October 1997.  In June 1999, the RO proposed to 
reduce the rating of residuals to 40 percent disabling.  In a 
May 2000 rating decision, the RO reduced the rating to 40 
percent, effective from October 1999, under Diagnostic Code 
7527.  The veteran filed a notice of disagreement with that 
rating, and this appeal ensued.  It is noted that entitlement 
to special monthly compensation based upon loss of use of a 
creative organ is in effect.


VA outpatient treatment records dated from August 1998 to 
August 1999 show that the veteran was seen with complaints of 
nocturia, four to six times nightly.  In August 1998, his PSA 
(prostate-specific antigen) was reported as 1.06 and 0.18.  
In February 1999, he complained of nocturia five to six 
times, and had a reported PSA value of 0.18.  In April 1999, 
his PSA was 0.23.  In August 1999, he complained of nocturia 
eight times, and his PSA value was 0.21.  There was no 
indication of incontinency or required use of absorbent 
material in the treatment records.  In September 1999, his 
PSA was reported as 0.23 and 1.28.

The veteran was accorded a VA examination in November 1999.  
He complained of urinary frequency, each hour, two to three 
times.  He complained of nocturia more than six times, with 
occasional dysuria and occasional diminished urinary flow.  
He suffered from incontinence and used pampers occasionally, 
approximately four pampers per day.  He had no history of 
urinary tract infections, renal colic, bladder stones, or 
hospitalizations.  The diagnoses were prostatic 
adenocarcinoma, status post radiotherapy, urinary and fecal 
incontinence, and male erectile dysfunction impotence.  

The veteran again underwent VA examination in March 2003.  He 
complained of urinary frequency, every half-hour nocturia.  
He had a sensation to void every half hour.  There was no 
reported dysuria or blood in urine.  He wore absorbent 
materials, about eight per day and two per night.  He 
suffered incontinence.  There was no evidence of urinary 
tract infections, renal colic or bladder stones, acute 
nephritis, or hospitalizations.  The diagnoses were 
adenocarcinoma of the prostate, status post radiotherapy, 
voiding dysfunction, incontinence, increased frequency of 
urination, every half-hour, nocturia four or five times per 
night, use of absorbent materials six or eight per day, two 
per night.  It was noted that all of the above were secondary 
to adenocarcinoma of the prostate and the treatment with 
radiation.  There was no renal dysfunction. 



III.  Legal analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected status post adenocarcinoma of 
the prostate is currently rated under the criteria contained 
in 38 C.F.R. § 4.115b, DC 7527, which provide that prostate 
gland injuries, infections, hypertrophy, or postoperative 
residuals are to be evaluated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  The Board 
is aware that the veteran was previously service connected 
for benign hypertrophy of the prostate, rated at 10 percent.  
We note, however, that both disorders are rated under the 
criteria for residual voiding dysfunction (or, in the case of 
hypertrophy, urinary tract infection).  See 38 C.F.R. 
§ 4.115b, DCs 7527, 7528, Note.  Thus, assigning separate 
disability ratings for the veteran's benign hypertrophy and 
post-radiation cancer of the prostate would violate the rule 
against pyramiding, by compensating the veteran twice for the 
same manifestations under different diagnostic codes.  
38 C.F.R. § 4.14.

The objective medical evidence shows that the veteran does 
not have recurrent urinary tract infections, as demonstrated 
on VA examination in March 2003.  Therefore, the criteria for 
voiding dysfunction under 38 C.F.R. § 4.115a should be 
applied.  Voiding dysfunction is to be rated as a particular 
condition, such as urine leakage, frequency, or obstructed 
voiding, continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence.

Under DC 7527, a 40 percent evaluation is warranted for 
voiding dysfunction that requires the wearing of absorbent 
materials, which must be changed 2 to 4 times per day.  A 60 
percent evaluation is for application if this disability 
requires the use of an appliance or the wearing of absorbent 
material which must be changed more than 4 times per day.  A 
60 percent evaluation is the maximum schedular rating that 
can be assigned under DC 7527 (as contemplated by the 
criteria for voiding dysfunction under section 4.115a).

The veteran is currently rated as 40 percent disabled due to 
urinary incontinence, residual of prostate cancer, status 
post radiotherapy.  As noted above, to obtain a 60 percent 
rating, the evidence must demonstrate symptomatology which 
more closely approximates a case in which he requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day.  The Board points 
out that the 60 percent rating is the highest rating 
available under the applicable regulations.

Given the findings of recent medical examinations, the 
veteran's status post adenocarcinoma of the prostate warrants 
a 60 percent evaluation.  The residuals of the status post 
adenocarcinoma of the prostate fully comport with the 
applicable schedular criteria, based upon the veteran's urine 
leakage and frequency of having to change his absorbent 
materials.  The Board also finds that no higher evaluation 
can be assigned pursuant to any other potentially applicable 
diagnostic code.  


Because there are specific diagnostic codes to evaluate the 
veteran's prostate condition, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability); 
see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding 
that the Board's choice of diagnostic code should be upheld 
so long as it is supported by explanation and evidence).  
However, even if such consideration were appropriate, in the 
absence of medical evidence of renal dysfunction, there is no 
basis for assignment of a higher evaluation under the 
provisions of renal dysfunction.  As note above, 60 percent 
is the maximum rating available under DC 7527.  

In this case, the veteran has not explicitly raised a claim 
of entitlement to an extraschedular rating.  However, in the 
Supplemental Statement of the Case issued in December 2001, 
the RO concluded that an extraschedular evaluation was not 
warranted for the veteran's service connected residuals of 
adenocarcinoma of the prostate.  Since this matter has been 
adjudicated by the RO, the Board will, accordingly, address 
the provisions of 38 C.F.R. § 3.321.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).

In the present case, the veteran's service-connected status 
post adenocarcinoma of the prostate is not shown to have 
required frequent periods of hospitalization.  Moreover, 
there is no evidence of record showing that his status post 
adenocarcinoma of the prostate is productive of marked 
interference with his ability to maintain employment, and the 
veteran has never contended that such is the case.  
Accordingly, the Board finds that further consideration of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.

ORDER

Entitlement to a 60 percent rating for status post 
adenocarcinoma of the prostate is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

